COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-119-CV


ERIC VON DRAKE                                                    APPELLANT

                                        V.

PAUL MEYER AND JERALD KELLY                                        APPELLEES

                                     ----------

           FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                     ----------

      On May 15, 2009, we notified appellant that the trial court clerk

responsible for preparing the appellate record in this appeal had informed this

court that satisfactory payment arrangements had not been made to pay for the

designated clerk’s record. See Tex. R. App. P. 35.3(a)(2). We stated that we

would dismiss the appeal for want of prosecution if, on or before June 1, 2009,

appellant did not make arrangements to pay for the appellate record.



      1
          … See Tex. R. App. P. 47.4.
      On May 27, 2009, appellant filed a motion for extension, and on June

10, 2009, appellant’s motion for extension was granted in part and denied in

part, giving appellant until June 26, 2009 to provide this court with proof of

such payment or payment arrangements, regardless of whether appellant paid

or made arrangements to pay the court reporter for the reporter’s record. See

Tex. R. App. P. 37.3(b). We have received no proof of payment or payment

arrangements.

      Because appellant has not made payment arrangements for the clerk’s

record, it is the opinion of the court that the appeal should be dismissed for

want of prosecution.   Accordingly, we dismiss the appeal. See Tex. R. App.

P. 37.3(b), 42.3(b).

      Appellant shall pay all costs of the appeal, for which let execution issue.




                                                 PER CURIAM




PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: July 9, 2009




                                       2